internal_revenue_service te_ge appeals_office release number release date uil code certified mail dear department of the treasury employer_identification_number person to contact tax period s ended december 20xx december 20xx this is a final adverse determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in sec_501 the favorable determination_letter previously issued to you dated august and you are no longer exempt under sec_501 of the code effective january 20xx 19xx is hereby revoked the adverse determination was made for the following reason s the primary activity of the apartment housing to the general_public not of a charitable_class is not an exempt activity one or more exempt purposes as set forth in sec_501 of the code is the rental of a facility as renting apartments to members of the general_public who are thus the organization is not operated exclusively for contributions to your organization are not deductible under sec_170 of the code you are required to file federal_income_tax returns on form_1120 file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov you have agreed to waive your right to contest this determination under the declaratory_judgment provisions of sec_7428 of the code we will make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you ina separate mailing notice notice of intention to disclose documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice please review the notice and the if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours joseph phegley appeals team manager enclosure publication internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations department of the treasury date date taxpayer_identification_number form tax_year s ended december 20xx december 20xx person to contact id number contact numbers manager's name id number manager's contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal letter rev catalog number 34809f standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation lf you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter time to call if we need to contact you if you write please provide a telephone number and the most convenient letter rev catalog number 34809f thank you for your cooperation enclosures report of examination form6018 publication publication sincerely margaret von lienen director eo examinations letter rev catalog number 34809f form 886-a schedule number or exhibit - cen eet po explanations ofitems name of taxpayer tax identification_number year period ended december 20xx december 20xx issue whether exemption under sec_501 of the internal_revenue_code facts qualifies for was granted exemption from federal_income_tax under internal_revenue_code sec_501 of the internal_revenue_code as an organization described in sec_501 according to its organizational documents its primary purpose is to promote democracy in the foster and promote education among our young people to assist those who are in need to promote brotherhood among all people and the to only activity observed from the audit years 20xx and 20xx forward has been the renting of its facility as an apartment house to the general_public and paying the related mortgage expense the tenants were not and are not of a charitable_class law sec_501 provides tax exemption for corporations and foundations that are operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified insuch section ifan organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 assigns the burden_of_proof to an applicant organization to show that it serves a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests forn 886-a i-1994 catalog number 208iow page__ publish no irs g0v department ofthe treasury-internal revenue service form 886-a rev date - schedule number orexhibit explanations ofitems name oftaxpayer tax identification_number year period ended december 20xx december 20xx sec_1_501_c_3_-1 provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes the relief of the poor and distressed or of the under privileged as well as the advancement of education revrul_77_366 c b provides that a nonprofit organization that arranges and conducts winter-time ocean cruises during which activities to further religious and education purposes are provided in addition to extensive social and recreational activities is not operated exclusively for exempt purposes and does not qualify for exemption under sec_501 in 326_us_279 the supreme court held that the presence of a single non-exempt purposes if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes taxpayer's position the taxpayer expressed intended near future programs ina etter dated may 20xx near future programs include - producing a newspaper and creating an internet website connecting all members contributors and people at large - teaching traditional dancing - establishing a tutoring program - establishing philanthropic programs - donating to different not-for-profit agencies and - having lectures government's position as stated in sec_1_501_c_3_-1 an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 renting apartments to members of the general_public who are not of a charitable_class is not an exempt activity in revrul_77_366 the organization accomplished both charitable and noncharitable purposes but lost its exemption because it was not operating exclusively fonn886-a im1994 catalog nmnbcr 208iow page _ publish no irs gov department ofthe treasurya intcrnal revenue service schedule number or exhibit explanations ofitems form 886-a rev dangary tax identification_number year period ended name of taxpayer december 20xx december 20xx for exempt purposes in this case therefore is found not operating exclusively for exempt purposes does not accomplish any exempt purposes and further in better business bureau of washington d c inc v united_states the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes again therefore is not operating exclusively for exempt purposes does not accomplish any exempt purposes and conclusion based on our review of all facts and circumstances and the kgislative support referenced above we have concluded that is not an organization described in sec_501 of the code because it is not operated exclusively for one or more exempt purposes set forth in sec_501 of the code accordingly the organization's exempt status is revoked effective january 20xx form_1120 returns should be filed for the tax periods ending on or after january 20xx fonn886-a catalog number 10w page publish no irs gov department ofthe treasury-intcrnnl revenue service
